Citation Nr: 0512681	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  02-16 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis B.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel

INTRODUCTION

The veteran had verified active service from July 1973 to 
July 1976 and from February 1989 to December 1999.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

In February 2005, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002).  A copy of the 
transcript of that hearing is in the claims file.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained by the RO.

2.  The veteran's claim for service connection for hepatitis 
B was denied by the Board in decision dated in June 2001.

3.  Evidence submitted since the June 2001 Board decision is 
so significant that it must be considered in order to fairly 
decide whether the veteran is entitled to service connection 
for hepatitis B.

4.  The medical evidence does establish that the veteran has 
tested positive for inactive hepatitis B infection, which is 
shown to be related to service.





CONCLUSIONS OF LAW

1.  The June 2001 Board decision is final.  38 U.S.C.A. 
§ 7104(b) (West 1991);  38 C.F.R. § 20.1100 (2000); currently 
38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2004).

2.  New and material evidence has been submitted to reopen 
the claim of entitlement to service connection for hepatitis 
B.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2004).

3.  Hepatitis B was incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material evidence to reopen

Entitlement to service connection for hepatitis B was most 
recently denied by the Board in a decision dated in June 
2001.  That decision is final.  38 U.S.C.A. § 7104(b) (West 
1991);  38 C.F.R. § 20.1100 (2000); currently 38 U.S.C.A. 
§ 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004).  Service 
connection was denied because there was no evidence that the 
veteran had hepatitis B that was related to service.

Prior, unappealed rating decisions may not be reopened absent 
the submission of new and material evidence warranting 
revision of the previous decision.  38 U.S.C.A § 5108 (West 
2002); 38 C.F.R. § 3.156 (2001).  New and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself of in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  38 C.F.R. § 3.156(a) 
(2004).  This amendment to 38 C.F.R. § 3.156(a) applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001.  The appellant's request to reopen his 
claim of entitlement to service connection for hepatitis B 
was filed prior to August 29, 2001 and, therefore, the 
amended version of the regulation does not apply.

The U.S. Court of Appeals for Veterans Claims (Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with a claim for service connection.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  However, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id

Evidence offered since the claim was denied in 2001 includes 
statements from the veteran, and medical records and an 
opinion from the veteran's treating physician.  The treatment 
notes from Dr. Scheiner indicate the veteran has tested 
positive for hepatitis B recently.  Dr. Scheiner also 
indicated his opinion that the veteran has tested positive 
for hepatitis B core antibody, which is consistent with 
inactive hepatitis B infection

The Board finds the additional evidence to be new in that it 
has not been previously considered.  The Board also finds 
this evidence to be material.  The treatment records and Dr. 
Scheiner's opinion indicate that the veteran has tested 
positive for hepatitis B core antibodies, which is consistent 
with inactive hepatitis B infection.  The veteran's service 
medical records indicate the veteran was first found to test 
positive while in service.  This evidence directly addresses 
the specified reasons for the earlier denial of service 
connection.  Accordingly, the Board concludes that the 
appellant has submitted evidence that is new and material, 
and the claim for service connection for hepatitis B is 
reopened.

II.  Entitlement to service connection for hepatitis B

Since the veteran's claim for service connection for 
hepatitis B has been reopened, the Board must address the 
merits of this issue.  In general, service connection will be 
granted for disability resulting from injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  If a 
condition noted during service is not determined to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2004).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records confirm that the 
veteran tested positive for hepatitis B several times while 
on active duty.  His service medical records reveal that he 
tested positive for both hepatitis B surface antigen and for 
hepatitis B core antigen.  The veteran's post-service 
treatment records indicate that the veteran has tested 
positive for hepatitis B core antibody.  Dr. Scheiner has 
offered his opinion that these test results are consistent 
with inactive hepatitis B infection. 

The veteran testified that he has not been treated for any 
residuals of hepatitis B, and as far as he knows, he has no 
symptoms of hepatitis B.  Generally, as noted above, service 
connection requires evidence of a current disability.  In 
general, a positive lab test, by itself, is not sufficient to 
establish entitlement to service connection without come 
associated disability.  The Board finds, however, in this 
case, that hepatitis B should be treated differently than the 
usual rule.  The regulations in the Rating Schedule state 
that if hepatitis B infection is confirmed by serologic 
testing, then a 0 percent rating is assigned if the 
disability is nonsymptomatic.  38 C.F.R. § 4.114, Diagnostic 
Code (DC) 7345 (2004).  Because the veteran has tested 
positive in a blood test for inactive hepatitis infection, 
and because the rating criteria provide for a 0 percent 
evaluation if nonsymptomatic, the Board finds that a veteran 
can be entitled to service connection for hepatitis B, even 
if there is no evidence of current residuals.

Based on the above, the Board finds that service connection 
is warranted for the veteran's hepatitis B.  The service 
medical records are clear that the veteran first tested 
positive while in service and the post-service treatment 
records continue to show the veteran testing positive for 
hepatitis B core antibodies.  The opinion from Dr. Scheiner 
states that the test results are consistent with inactive 
hepatitis B infection.  Accordingly, the preponderance of the 
evidence supports a grant of service connection for the 
veteran's hepatitis B.

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(hereinafter, "the VCAA"), which is currently codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2004).  Without 
deciding whether the notice and development requirements of 
VCAA have been satisfied in the present case, it is the 
Board's conclusion that the new law does not preclude the 
Board from granting entitlement to service connection for 
hepatitis B.  This is so because the Board is taking action 
favorable to the appellant by granting the claim on appeal in 
full.  Granting the claim at this point poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).






ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for hepatitis B, and the claim 
is reopened.  Service connection for hepatitis B is granted.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


